Earl Warren: No. 65, Timothy F. Leary, petitioner versus United States. Mr. Martin, you may proceed with your argument.
John S. Martin, Jr.: Mr. Chief Justice and it may please the Court. I would like this morning to turn and address myself to petitioner's contention that his conviction on charge for transporting and concealing marijuana on which the tax hadn't been paid in violation of Section 4744 (a)(2) of Title XXVI is unconstitutional because the conviction on that count violated his privilege against self-incrimination. To a certain extent, the claim raised here is identical to that presented in the case to follow this, United States v. Covington. There is a significant difference, however, because in this case, we do have a factual record against which petitioner's assertion of this claim can be judged. I'd like to turn to that record, if I right, for a moment. Prior to trial, petitioner's counsel moved for a continuance to allow him to prepare his defenses. In the motion for continuance, petitioner's counsel stated, this appears at page 34 of the record, “Defenses will be raised which would show that this defendant is an authority on psychedelics drugs which this defendant maintains, includes marijuana and that he should be have the right of experimentation with such drug, including marijuana and that, although there are provisions in the law, which would seem to allow a person to experiment with marijuana, such provisions are in actuality non-existent because it is not possible to obtain an order form and legally pay the tax on marijuana and any use without such order forms are held to be illegal”. Similarly, at the close of the case, in arguing –
Potter Stewart: That's not in the -- (Voice overlap)
John S. Martin, Jr.: That's not in the printed appendix -
Potter Stewart: It's in the original record?
John S. Martin, Jr.: It is in the record which is in the Court.
Potter Stewart: Alright.
John S. Martin, Jr.: And that unfortunately is true of the other point that I intend to refer to at this time. At the close of the case, petitioner moved for judgment of acquittal. That time, his counsel stated, this is at page 493 of the record, under the tax count, doctors or scientists working in a laboratory can obtain marijuana, but not those who are using it for religious beliefs. And again at the close, after the verdict had come in -and the motion for new trial which was filed, -counsel argued, -this is the written motion for new trial submitted after the judgment, it appears at page 649 of the record. The Court erred in denying defendant's motion for judgment of acquittal as to count two and three of the indictment for the reason that the evidence demonstrated, the defendant transported and possessed marijuana in pursuit of his free exercise of his religion, in pursuit of scientific experimentation out of the laboratory and in pursuit of his right to bring up his family according to his own honest belief. And since the $100 an ounce tax is a prohibitive tax, conviction on the count three as well as count two would violate the First, Fifth and Ninth Amendments of the Constitution of the United States of America. It is the government's position in this case that petitioner from the outset recognized that his failure to comply with the Marijuana Tax Act was not the result of any fear that he would tend to incriminate himself, but rather on his recognition that the Act acted as to him as a total bar on his right to possess marijuana. We submit that the petitioner correctly construed the Act. That it's our contention that the Marijuana Tax Act as construed and applied, does not compel self-incrimination because it prohibits those who could not legally deal in marijuana from handling marijuana.
Earl Warren: Do we test the right of a man's Fifth Amendment rights by what happens at preliminaries in the proceeding or by what happens at the trial?
John S. Martin, Jr.: Well, I think, Mr. Chief Justice, what we have to do is examine the validity of the claim and I think it has to be examined against the factual basis of what he believed, his counsel mentioned yesterday. Petitioner testified at the trial that he knew he could not obtain marijuana under the Act. So, you have that also. It is position that here the tax Act in question was designed by Congress to prohibit, and that is clearly stated in each of the reports accompanying the legislation that the Bill was designed to prohibit those who could not legally handle marijuana from doing so. Congress did this by imposing a prohibitive tax.
Abe Fortas: Perhaps, unfortunately, Congress didn't set the statute up that way. Congress set this up as if it were serious and as if a person who wanted the product for certain uses could get a permit upon -- and pay a $100 tax and you're asking us to say that Congress was just fooling in what it really -- and what this really is, is a statute that prohibits the use of marijuana except of the dollar an ounce purposes?
John S. Martin, Jr.: Well, I think, Mr. Justice, what we are asking the Court to do is to look at the statute in terms of the realities. And I think if you look at the record before Congress which included testimony from Mr. Hester who has been referred to previously and others that at the time this tax was enacted, marijuana was selling in the illicit market at $1 an ounce. Congress imposed the $100 an ounce tax, clearly prohibited. I think the fact --
Abe Fortas: And you use this – do you use this as a distinction between Marchetti and Grosso?
John S. Martin, Jr.: Yes, we do, I think that --
Abe Fortas: In other words, you say that because the tax here is such a great amount on the $100 users that we are to look at it as if Congress, instead of going through the ritual of the taxing machinery and prohibited the- transfer, possession or transportation of marijuana except for the dollar an ounce purposes?
John S. Martin, Jr.: That is correct. That is the way the Act is --
Abe Fortas: And that so construed, you say that this is different from Marchetti and the Grosso because in Marchetti and Grosso anybody could apply and there was no distinction in the amount of the tax.
John S. Martin, Jr.: That's correct. I think that it's important to note also, Mr. Justice Fortas that what you had here, which you didn't have in Grosso and Marchetti is that an industry in which marijuana had legitimate and illegal uses and Congress was attempting to distinguish those. That's why I think all of the reporting requirements contains --
Abe Fortas: Doesn't that cut against your point?
John S. Martin, Jr.: No, it doesn't because Congress says --
Abe Fortas: Because in Marchetti and Grosso, the entire industry so called was an illegitimate one?
John S. Martin, Jr.: That is correct. But there, that showed --
Abe Fortas: So that that would have been prohibitive. What they wanted to do in Marchetti and Grosso was to prohibit everybody from using, possessing or transferring or whatever it was that kind of firearm and here they wanted to prohibit only some.
John S. Martin, Jr.: In Marchetti and Grosso particularly, however --
Abe Fortas: I beg your pardon. I was talking about Haynes.
John S. Martin, Jr.: Well, in Haynes, there was, again there was a $200 tax. In Haynes, we're dealing only with one particular requirement of the Act which clearly required people to register if they had a firearm of the type described in that statute. Here, however, I think that it's important to note that all of the disclosure requirements are directed basically at the legal industry, the legal marijuana industry so that legal use of marijuana would be made public and that the law enforcement officials could see that the legal marijuana was not diverted -into illegal channels.
Abe Fortas: Apart from -- is there any reason -why Congress did not enact a prohibitory statute other than tradition and bureaucratic claims on this particular activity?
John S. Martin, Jr.: Well, I think there was -- the only reason they didn't enact a totally prohibitive statute insofar as illegal transactions were concerned, there was a legal market for this so they couldn't totally prohibit it. But insofar as the illegal market was concerned, the reason they chose to use the prohibitive tax form was I think because at the time Congress was concerned with the five, four decision of this case and the 63 decision in Nigro and Doremus and they were afraid, unless the prohibitive section was not put in terms of that prohibitive tax, there might be some constitutional problems with that.
Potter Stewart: Also, they were acting they thought under their power to tax, under their taxing power.
John S. Martin, Jr.: That is correct.
Potter Stewart: And that's the power under which the earlier Narcotics Federal Legislation had been upheld. So they were not purporting to prohibit anything. They were purporting to simply be exercising their power to tax as --
John S. Martin, Jr.: What they had, Mr. Justice, in the Harrison Act made all of the -- prohibited all the legitimate forms in dealing in the Narcotics involved there. I think there was some concern because the close decision of this Court in those cases, the fact that there was a general probation not formed in terms of the tax created some problems.
Abe Fortas: Well, and you are asking us to construe this as a -- look at this as if it were something that Congress avoided, and you say Congress avoided it because of constitutional doubts as well as because treasury's claim as of that time for this highly priced jurisdiction I suppose depended upon its exercising the taxing power?
John S. Martin, Jr.: Well, I think, Mr. Justice, that what we are asking the Court to do is to look at the reality of the situation, to look at the fact that since this Act was enacted, providing this $100 tax on one ounce of marijuana that was selling in the illicit market for dollar, no person has ever applied to pay for this tax. That the effect of it was to make it a prohibitive tax. Therefore, this Court talked in Grosso and Marchetti of the fact that the claim of the Fifth Amendment has to be real and appreciable. So we submit here that the Court has to look at the whole statutory scheme in this framework. I think, from that examination, it appears here that the claim of the Fifth Amendment privilege is not real and substantial, but rather a fanciful and imaginary claim which petitioner came up with after the fact in an attempt to excuse his clear violation of federal law. And, so for that reason we feel that the contention of Fifth Amendment privilege here should be rejected by this Court.
Earl Warren: Mr. Martin, if this man had not taken the stand, would your argument be the same concerning those excerpts from the records you just read us?
John S. Martin, Jr.: Well, I think it would be the same except that we would not have his testimony relied on. I think we do have a lawyer's construction of the Act. The counsel yesterday said that the Government's construction here was an imaginative one and suggested it was something novel. Here is a lawyer looking at the Act and construes it in the same way we did before the issue was ever raised. I think it's somewhat persuasive in that standpoint. I think two, it goes to the reality of the situation of the fact that this act, everybody recognized, prohibits people who could not handle marijuana legally from doing so. The practical effect of it is the total bar. And for that reason, the claim of Fifth Amendment privilege is really a fanciful one which we submit was constructed after the fact and not the true motivating reason that the petitioner did not attempt to comply with the Act.
Earl Warren: Mr. Haft?
Robert Haft: Mr. Chief Justice, may it please the Court. I think that persons have not sort to apply for written order form or to pay the tax because the statute is so blatantly self-incriminatory that it would only be a mad man who would come to the Government and seek to fill out this order form. I have read during the course of my argument the testimony of petitioner during the trial, that's at pages 86, 87 and 89 where he specifically said that he feared incrimination. The part of the motion which the Government has read, I think that they have left out the very point, it was raised on page 651 of the transcript. The Court erred in not dismissing or granting a judgment of acquittal as to the tax count because such tax requirement violates the Fifth Amendment privilege against self-incrimination. It was raised at the District Court level. The petitioner specifically testified as to his very real fear of the incrimination in the portions that I read yesterday.
Abe Fortas: I beg your pardon. How many cigarettes or whatever they call a marijuana would be made out of an ounce?
Robert Haft: I don't know, Mr. Justice Fortas. I think the figure that I used yesterday was one pound yielded 1700 cigarettes; so that's roughly a 100 cigarettes an ounce.
Abe Fortas: Well, would that mean that tax is just a cent on a cigarette?
Robert Haft: Yes. That's the -- proper legal tax would be a dollar on the $100 an ounce. I think what the Government is in essence asking here is that because Congress perhaps, having doubts about the constitutionality of an outright prohibition and because they wrote on a expressly tax measure rather than a prohibitory measure, if this Court feels that a prohibitory measure is constitutional, this Court ought to go ahead and rewrite the legislation. That is -is completely the wrong position. Going back to the presumption point of yesterday, in answer to Mr. Justice Stewart's question as to other adequate evidence of guilt which there clearly was, I pointed out that under the Court's decision in the United States against Romano, it would be sustained; that my position would be sustained. In addition, I'd like to point out to the Court that on pages 102 to 104 of the record, in the charge to the jury, the district judge in practical effect limited the entire case to the trip from New York to Texas on the admission of acquisition by the defendant plus the statutory presumption and that's little of the case on the return back. I think the charge is very clear. It points almost exclusively to that one theory. In the -last minute, I would like to make an application, Mr. Chief Justice and may it please the Court. The next case, the Covington case raises just the tax issue. We do feel and counsel for Covington does and the Government does not object, if the Court pleases, we do feel that the bulk of the argument on the taxing statute will come during the Covington argument and counsel for Covington is agreeable for permitting counsel for Leary to have some part of his time in arguing the further parts of the Marijuana Tax Act. It would please the Court, we would like to split the argument to some extent on the Covington case.
Earl Warren: You may share his time if he is willing.
Robert Haft: Thank you.